Citation Nr: 1700507	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  07-38 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for left knee degenerative joint disease.

2.  Entitlement to a disability rating in excess of 20 percent for right knee degenerative joint disease.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1969 to April 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  Jurisdiction later transferred to the RO in Waco, Texas. 

The Board remanded these matters for further development in May 2013.  The file has since been returned to the Board for appellate review. 

Effective March 24, 2015, VA amended its regulations to require that in order to be considered a valid claim, a claim for benefits must be submitted on a standardized form. 79 Fed. Reg. 57,660 (Sept. 25, 2014) (eff. Mar. 24, 2015).  The Board notes that in an October 2016 post-remand brief, the Veteran's representative stated that the Veteran contends that "all of the conditions have become worse since the 2015 VA examinations. . . ."  The Veteran has previously been granted service connection for a number of disabilities other than those presently the subject of this appeal; including tinnitus, right hand injury, right foot metatarsalgia, tinea versicolor, left ear hearing loss, verruca plantaris of the bilateral feet, right shoulder pain, arthritis of the neck, and right toe arthritis.  If the Veteran intends to file a claim for increased disability ratings for any such service-connected disability, he must do so utilizing one of the standardized forms. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that additional development is necessary prior to adjudication of the matters here on appeal.  

The most recent VA Compensation and Pension examination regarding the Veteran's bilateral knee disability was conducted in June 2015.  In an October 2016 brief, the Veteran's representative stated that the Veteran contends that all of his conditions have become worse since the 2015 VA examination.  The Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the evidence of worsening symptoms presented since the most-recent VA examination regarding the disabilities here on appeal, on remand, the Veteran should be provided with an additional VA examination to assess the current severity and manifestations of his service-connected degenerative joint disease of the bilateral knees.

The Board further notes that even had the Veteran not asserted worsening of his knee disabilities, remand would still be necessary given the inadequacy of the June 2015 examination.  Specifically, although the examiner stated that there was pain on range of motion testing for both flexion and extension, she did not indicate at what degree such objective evidence of pain first manifested, and rather stated that pain was noted on exam which does not result in or cause functional loss, without providing any basis for such conclusion.  In evaluating disability of the joints, when the rating criteria for a musculoskeletal disability are based on limitation of motion, an adequate examination must adequately record functional loss on use or due to flare-ups in accordance with the factors listed in 38 C.F.R. § 4.40.  Deluca v. Brown, 8 Vet. App. 202, 205-06 (1995).  "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that 38 C.F.R. § 4.59 requires that adequate joint testing for pain include range of motion performed under such conditions); Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  On remand, the newly-ordered examination must include testing for pain under these conditions, documenting the degree of motion at which objective evidence of painful motion manifests, in order to fully assess the current severity and manifestations of his service-connected left and right knee disabilities.

Additionally, in the May 2013 remand, the Board noted that the Veteran asserted that he underwent a CAT scan in December 2006 revealing arthritis in his knees, and directed that these, as well as any other outstanding VA treatment records, be obtained and associated with the file.  While updated VA treatment records were added to the Veteran's claims file, a copy of the alleged December 2006 CAT scan is not of record.  On remand, the AOJ should reach out to the applicable VA facility and again request this particular record, or that they provide a negative response if no such record exists and/or further attempts to obtain it would be futile.

The record indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits, with a disability determination and transmittal indicating a primary diagnosis of osteoarthrosis and allied disorders.  Although supportive documents have been provided by SSA, the decision itself granting such benefits is not of record.  On remand, the AOJ should reach out to SSA to acquire a copy of the 2012 decision.

With regard to the Veteran's claim of entitlement to a TDIU, in an October 2016 post-remand brief, the Veteran's representative stated that the Veteran contends that "all of the conditions have become worse since the 2015 VA examinations. . . ."  The Veteran currently has the following disabilities which have been granted service connection: left and right knee degenerative joint disease, tinnitus, right hand injury, right foot metatarsalgia, tinea versicolor, left ear hearing loss, verruca plantaris of the bilateral feet, right should pain, arthritis of the neck, right toe arthritis.  In light of this, and the fact that the Veteran has asserted worsening of all of his conditions, the Board finds that the Veteran should be scheduled for a VA examination to assess the current severity of such disabilities, and whether the Veteran is unable to obtain and maintain substantially gainful employment due solely to the combined effects of his service-connected disabilities.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activities, including employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether the claimant's condition(s) precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks, to include writing, typing, or other activities requiring manual dexterity.  

As the Board is remanding these matters for further development, the AOJ should take action to ensure that all updated records of VA treatment are associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all of the Veteran's outstanding VA treatment records, including the December 2006 CAT scan of the knees identified by the Veteran, and all relevant treatment records from January 2016 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Contact the Social Security Administration and request a copy of any decision regarding disability benefits for the Veteran, particularly, the November 2012 decision awarding SSA disability benefits.  All requests and responses, positive and negative, should be associated with the Veteran's claims file, electronic or otherwise.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination with an appropriate medical professional to assess the current severity of his service-connected bilateral knee disabilities.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

After reviewing the medical and lay evidence of record, and interviewing the Veteran, the examiner should address the following:

a.  Conduct full range of motion studies for the left and right knee and document findings in terms of degrees.  Further, conduct range of motion testing, recording the degree at which objective evidence of pain begins, under each of the following conditions:

* on weight-bearing
* on nonweight-bearing
and
* on active motion
* on passive motion

If there is no clinical evidence of painful motion on any such testing, the examiner must so state, and indicate that testing under each condition was performed.

b.  Provide specific findings as to the range of motion of each knee after three repetitions of movement, and state whether there is additional functional impairment of the knee due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  After reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran if necessary, provide an opinion regarding whether there is additional functional impairment of each knee due to pain, weakness, excess fatigability, and/or incoordination during flare-ups and/or with repeated use.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible  (e.g. "flare-ups of severe pain lasting for X minutes/hours after standing for Y minutes, requiring the Veteran to sit for Z minutes/hours" rather than "flare-ups of pain with prolonged standing").  Any additional loss of range of motion of each knee during flare-ups should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, to the extent possible.  Protective measures reportedly taken by the Veteran to avoid flare-ups should also be documented.

The examiner should consider the Veteran's described symptomatology, as well as medical evidence of record, in making this determination.  If approximate degrees of motion lost cannot be feasibly determined, the examiner must explain why this information cannot be provided.  

d.  Considering the evidence of record, objective findings from the examination, and the Veteran's subjective reports, indicate whether the Veteran has any recurrent subluxation and instability of the knee(s), and if so, note the extent and severity of such instability (i.e. slight, moderate, or severe).

e.  Comment on the functional impact of the Veteran's knee disabilities on his activities of daily living, to include occupational activities.  To the extent possible, provide an opinion as to the resulting limitations on both physical and sedentary occupational tasks.  If the Veteran is currently unemployed, the examiner should still provide an opinion as to the resulting limitations that would be expected were the Veteran currently employed.

A clear rationale for all opinions expressed must be included.  However, if the examiner cannot respond to any inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completing the development requested above, schedule the Veteran for appropriate VA medical examination(s) by an examiner or examiners with appropriate expertise to determine the overall impact of the Veteran's service-connected disabilities on his employability.  All findings should be reported in detail.  The examiner(s) must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The examiner(s) must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand and any electronic records, were reviewed in connection with this examination.  The examiner must elicit from the Veteran a full work and educational history.   

The AOJ should provide the examiner with a list of all the Veteran's service-connected disabilities.

The VA examiner must address the extent of functional and industrial impairment due to the combined effect of the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the current severity of the Veteran's service-connected disabilities and the effects of such disabilities upon the Veteran's ordinary activity which includes those relevant to employment.  This description may include an opinion on such questions as whether the Veteran's conditions preclude standing and/or sitting for extended periods (specifying the time limits), lifting more than a certain weight, or performing other specific tasks, such as those requiring extended concentration or fine motor skills, or hearing/communication abilities.  

The examiner(s) must comment on the combined effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment, including any form of sedentary work.

The examiner(s) must include in the examination report(s) the rationale for any opinion expressed.  However, if an examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  Thereafter, review the requested medical reports to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.  

6.  After completing the aforementioned, and any further development deemed necessary in light of the expanded record, readjudicate the Veteran's claims of entitlement to disability ratings in excess of 20 percent each for degenerative joint disease of the bilateral knees and entitlement to a TDIU.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




